—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Roman, J.), rendered May 6, 2008, convicting him of criminal possession of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The credibility determinations of the hearing court are to be accorded great weight, given the court’s unique perspective of having seen and heard the witnesses (see People v Prochilo, 41 NY2d 759 [1977]; People v Wheeler, 2 NY3d 370 [2004]). The credibility determinations of the hearing court will not be disturbed unless they are clearly unsupported by the record or are clearly erroneous (see People v Bennett, 57 AD3d 912 [2008]; People v Timmons, 54 AD3d 883, 885 [2008]; People v Britton, 49 AD3d 893 [2008]; People v Washington, 182 AD2d 791 [1992]). We discern no basis in the record to disturb the court’s determination in this case. Accordingly, that branch of the defendant’s omnibus motion which was to suppress physical evidence was properly denied.
The defendant’s remaining contentions are without merit. Rivera, J.P., Dickerson, Chambers and Hall, JJ., concur.